FILED IN OPEN COURT
(024/202

CLERK. U.S. DISTRICT COURT

MIDDLE DISTRICT OF
UNITED STATES DISTRICT COURT ~ jacksonvute. toma

MIDDLE DISTRICT OF FLORIDA
JACKSONVILLE DIVISION

(1/09) Waiver of Preliminary Hearing

UNITED STATES OF AMERICA
Case No. 3:21-mj-1333-JRK

Vv.

CARLOS ANDRES PEDRAZA-AVALOS

 

WAIVER OF A PRELIMINARY HEARING
I understand that I have been charged with an offense in a Criminal Complaint
filed in this Court. A Magistrate Judge has informed me of my right to a preliminary
hearing under Fed.R.Crim.P.5.

I agree to waive my right to a preliminary hearing under Fed.R.Crim.P.5.

 

 

 

 

Date: GC} 29 [ror
D dant’s Signature
et :
Signature of Defendant’s Attorney
tie...
Interpreted by: i { 4, 7
